Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 20, 2007 Chesapeake Utilities Corporation (Exact name of registrant as specified in its charter) Delaware 001-11590 51-0064146 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 909 Silver Lake Boulevard, Dover, Delaware 19904 (Address of principal executive offices, including Zip Code) (302) 734-6799 (Registrant's Telephone Number, including Area Code) (Former name, former address and former fiscal year, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On December 20, 2007, Chesapeake Utilities Corporation (“the Company”) issued a press release announcing that the Company’s wholly owned subsidiary, Eastern Shore Natural Gas Company (“ESNG”) will be withdrawing its proposed EasternShore Energylink Expansion (“E3”) Project from the Federal Energy Regulatory Commission’s pre-filing process.The decision to withdraw from the pre-filing process was reached by ESNG’s Board of Directors and management as a result of projected capital cost increases and insufficient customer commitments for capacity to make the Project economical in light of the capital cost increases.A copy of the press release is attached as Exhibit 99.1 hereto and is incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1 – Press Release of Chesapeake Utilities Corporation dated December 20, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Chesapeake Utilities Corporation /s/ Michael P. McMasters ————— Michael P. McMasters Senior Vice President and Chief Financial Officer Date: December 21, 2007
